Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed with the application papers.  Claims 1-15 and 18-22 are pending.  Claims 1-15 have been amended.  Claims 16 and 17 have been cancelled.  Claims 18-22 are new.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
In claim 3, the phrase “is arranged and designed in a manner such that” would read with greater clarity if reworded to --is configured so that--.
In claim 6, the phrase “is designed for the differential measuring of the magnetic field” would read with greater clarity if reworded to --is configured for differentially measuring the magnetic field--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U. S. Patent No. 9393355) in view of Hart (U. S. Patent No. 6071093).
As to claim 1, Peters et al. discloses a pump (FIG.’s 1A-4, Abstract) comprising: 
a housing 2 (col. 9, lls. 55-6) with an upstream inlet 5 and an downstream outlet 6 Id., and a fluid channel (surrounding impeller 3, formed in part by discharge channel 11) with a channel axis R (Id., rotation axis), said fluid channel being arranged between the inlet 5 and the outlet 6; 
a rotor 3 (Id., “impeller 3”) with an upstream and a downstream end (shown), wherein the rotor 3 is arranged in the fluid channel, comprises a blading 4 for the delivery of the fluid, and is mounted upstream by a mechanical or hydrodynamic bearing 7 (col. 10, lls. 12-17, “hydrodynamic bearing device … two supports rings 7” located upstream on the rotor); 
a motor 19, 20 (col. 10, lls. 60-65, motor winding 19 and motor magnet 20) which is arranged in the housing 2, so that the rotor 3 can be brought into rotation about a rotation axis; 
a passive magnetic bearing 15, 16, 15’, 16’ (col. 10, lls. 35-45); and 
a sensor arrangement 18, 18’ (col. 10, lls. 50-55).
However, while Peters discloses a sensor arrangement, Peters is silent as to the sensor arrangement detecting an inclination of the rotor axis of the rotor per se.   Hart, from the same field of endeavor, teaches a pump having a magnetically suspended rotor provided with magnetic bearings 47, 49 (col. 10, lls. 30-50) and a sensor arrangement 267 (FIG.’s 3-5, col. 9., lls 10-40) for measuring the tilt angle, i. e, or inclination, of the rotor.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt Peters with sensors for detecting the tilt angle of the rotor so as to send sensed signals to a control processor to determine the degree of tilt of the rotor within the housing, as taught by Hart (col. 9, lls. 10-15).
As to claim 2, Peters, as modified,  discloses the sensor arrangement 18, 18” is arranged downstream of the rotor 3 (shown).
As to claim 3, once modified, Hart further teaches the sensor arrangement 267 is arranged and designed in a manner such that a magnetic field of the rotor which runs in the direction of the channel axis is measurable (intended result limitation that Hart capable of performing because rotor contains magnets that generate magnetic field in such a direction and its sensors are arranged to detect; note magnetic field representations in FIG.’s 4A-4C).
As to claim 4, once modified, Hart further teaches the sensor arrangement 267 comprises at least one magnetoresistive sensor or a Hall effect sensor (col. 9, ln. 10, “Hall sensors 267”).
As to claim 5, once modified, Hart further teaches the sensor arrangement 267 comprises at least three sensors for detecting a magnetic field (Id., “three or more Hall sensors 267”).
As to claim 6, once modified, Hart further teaches the sensor arrangement 267 is designed for the differential measuring of the magnetic field (col. 9., lls. 35-45, sensors arrayed symmetrically about magnets 242 such that magnitudes are compared using logic to determine direction and magnitude – interpreted as providing differential measuring of the magnetic field because multiple sensors are sensed and compared).
As to claim 7, Peters is discussed above but is silent as to the passive magnetic bearing being a radial bearing. Magnetically suspended rotors use a combination of bearing techniques to center the rotor within the fluid channel both axially and radially while also stabilizing the rotor in multiple degrees of freedom.  In this regard, Hart teaches radial bearing 47, 49 used to radially support and center its rotor.  With this in mind, it would have been obvious to provide a radial bearing to center the rotor of Peters as suggested by Hart (col. 10, lls. 30-35).
As to claim 12, Peters further discloses the fluid channel merges into an outlet chamber 11 and an outlet axis A of the outlet 6 is inclined by an angle with respect to the channel axis E (FIG. 4, as clearly shown).
As to claim 13, Peters further discloses the pump is an axial pump or the pump is designed for the axial delivery of the fluid or the blading 4 of the rotor is designed in a spiral-shaped manner (FIG. 4, col. 12, lls. 23-24, spiral shaped).
As to claim 14, once modified, Hart further teaches the sensor arrangement 267 is connected to an evaluation unit 280 which evaluates the inclination of the rotor (col. 9, lls.35-45).
As to claim 15, once modified, Hart further teaches the sensor arrangement resolves an inclination of the rotation axis with respect to the channel axis but is silent as to an accuracy of 0.050 degrees.  However, Hart provides sensors arrayed in a manner that would be capable of generating that result.  Note that this is interpreted as an intended result/functional limitation inasmuch as no structure, material, or acts are being recited in this apparatus claim that directly determines the result with the recited tolerance1.
As to claim 18, once modified, Hart further teaches the sensor arrangement 267 comprises at least four or more sensors for detecting a magnetic field (col. 9, ln. 10, “three or more Hall sensors 267” interpreted as at least four that is in recited range).
As to claim 21, Peters discloses the fluid channel merges into an outlet chamber 11 and an outlet axis A of the outlet is inclined by an angle with respect to the channel axis E running essentially perpendicularly thereto (FIG. 4, as clearly shown).  
As to claim 22, once modified, Hart further teaches the sensor arrangement 267 is connected to an evaluation unit 280 which evaluates the inclination of the rotor in a time-resolved manner (processor determines tilt angle which changes over time considered as recited time-resolved manner under broadest reasonable interpretation).

Claims 8, 9, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U. S. Patent No. 9393355) in view of Hart (U. S. Patent No. 6071093) as applied to claim 1 above, further in view of Woodard (U. S. Patent Application Publication No. 2001/0002234) and Fremerey (U. S. Patent No. 6581476).
As to claims 8 and 19, Peters is discussed above but is silent as to the rotor comprises a magnetic flux concentrator in the region of the downstream end of the rotor. In this regard, Woodard, from the same field of endeavor, teaches a pump with a magnetically suspended rotor that uses iron and magnets formed on the blades and/or iron in the outer radius used to increase the magnet flux density (FIG. 6, para. 0116, “[m]agnets are embedded in the blades with blades having alternating polarity and four blades being recommended. … [i]ron in the outer radius of the support cylinder 25 can be used to increase the magnet flux density…. [a]lternatively, the magnets could be housed in the support cylinder and iron could be used in the blades”) in the manner of the recited magnetic flux concentrator.  Woodard indicates that the iron is dispersed in either the rotor or housing to achieve this function so that it would be located at both upstream and downstream ends.  Further, Fremerey teaches a pump having ferromagnetic fluid guide pieces 20, 21 (col. 5, lls. 65-68), equivalent to recited flux concentrator, arranged proximate to its rotor configured to concentrate magnetic flux generated by corresponding rotor magnets.  In combination, the teachings demonstrate how iron materials work with magnets to concentrate magnetic flux.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Peters with a magnetic flux concentrator of either additional iron or separate magnets arranged as claimed in order to increase the magnetic flux density as taught by Woodard, Id.
As to claims 9 and 20, Peters is discussed above but is silent as to the rotor upstream of the flux concentrator comprises a flux generator, wherein the flux generator forms part of the passive magnetic bearing.  In this regard, Woodard teaches using magnets and iron materials in rotors to increase flux density in the manner of the recited flux generator (para. 0116, “[m]agnets are embedded in the blades with blades having alternating polarity and four blades being recommended. …[i]ron in the outer radius of the support cylinder 25 can be used to increase the magnet flux density” – basically,  magnets are used to generator magnetic flux).  And, Fremery teaches using rotor magnets 7, 8 to cooperate with flux conductive members 20, 21 to generate magnetic flux that functions to improve suspension and bearing stiffness of the rotor (FIG. 4, col. 3, lls. 5-20).  The rotor magnets 7, 8 can be located upstream or downstream of the flux concentrator 20, 21 (as shown).  With this in mind, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a flux generator upstream of the flux concentrator in Peters in order to provide enhanced stabilization and bearing stiffness for the rotor as suggested by Woodard and Fremerey.  
Once modified, the applied art collectively teaches the flux generator (magnets taught by Woodard and Fremerey) that in combination would form part of the passive magnet bearings (of Peters and Hart).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U. S. Patent No. 9393355) in view of Hart (U. S. Patent No. 6071093) as applied to claim 1 above, further in view of Woodard (U. S. Patent Application Publication No. 2001/0002234).
As to claim 10, Peters is discussed above but is silent as to the rotor tapering toward its downstream end.   Woodard teaches a rotor having tapering ends (FIG. 6, proximate surfaces 27, 28).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to taper the end of the rotor in order to conform to the preferred shape of the fluid channel and to generate hydrodynamic thrust force to assist in suspending the rotor, as taught by Woodard (para. 0116). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U. S. Patent No. 9393355) in view of Hart (U. S. Patent No. 6071093) as applied to claim 1 above, further in view of Wampler (U. S. Patent No. 5840070).
As to claim 11, Peters is discussed above but is silent as to a mechanical backup bearing for the downstream end of the rotor being arranged on the housing.  In this regard, Wampler, from the same field of endeavor, teaches a pump with a magnetically suspended rotor having a mechanical bearing 39, 41 (FIG. 7, col. 6, lls. 45-55) arranged downstream and located the housing that is configured to limit translations of the rotor.  With this in mind, it would further have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a mechanical bearing in Peters so as to limit translation of the rotor as taught by Wampler, Id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.